Per Curiam.

. The defendant, Whiting, is charged in execution, for two of the instalments, but not for any costs, and Powers was charged in execution only for the costs of the suit against him. His discharge from these costs does not, and ought not, to affect the execution against Whiting; for the demands were distinct, and Whiting was never answerable for those costs. The rule that a release of one co-obligor from his debt, or a discharge of one co-obligor from execution, should enure-as a release or discharge of all, is founded upon the just principle, that the party should not receive more than one satisfaction for the same debt, but that principle is -inapplicable to this case. The discharge of Powers from his costs was no satisfaction of the debt for which Whiting was imprisoned; the motion is therefore denied-.
Motion denied.